In an action to recover damages for personal injuries, the defendant third-party defendant, NILT, Inc., appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated May 7, 2007, which denied its motion to strike the amended complaint adding it as a defendant in the main action.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, the Supreme Court providently exercised its discretion in denying its motion to strike the amended complaint adding it as a defendant in the main action. The amended complaint was served pursuant to a stipulation signed by the appellant, the appellant failed to demonstrate that it would be prejudiced by the delay in amending the complaint, and the amended complaint was neither palpably insufficient nor totally devoid of merit (see AFBT-II, LLC v Country Vil. on Mooney Pond, Inc., 21 AD3d 972 [2005]; Hilltop Nyack Corp. v TRMI Holdings, 275 AD2d 440 [2000]). Rivera, J.P., Spolzino, Carni and McCarthy, JJ., concur.